UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

| UNITED STATES OF AMERICA,
V. CASE NO. 8:15-CR-406-T-17TGW
DANIEL ORLANDO ABRAHAMS.

 

ORDER

This cause is before the Court on:

Dkt. 123 Motion to Preserve Under Prison Reform and Redemption Act

Defendant Daniel Orlando Abrahams, pro se, moves to preserve his eligibility

for consideration. for a sentence reduction.

The Court construes Defendant Orlando Abrahams’ Motion to be a request
to preserve Defendant's eligibility to seek relief under the First Step Act of
2018, which superseded the P.R.R.A.

After consideration, the Court denies Defendant Abrahams’ Motion without

prejudice because it is unnecessary. Accordingly, it is

ORDERED that pro se Defendant Daniel Orlando Abrahams’ Motion to

Preserve Error (Dkt. 123) is denied without prejudice.

DONE and ORDERED in Chambers in Tampa, Florida on this Jf
day of November, 2019.

—

 

SS Ll NS

eZ, fhe gp BOE Lp? OO
Sep ara re ie
mE] ARETILI A

ELIZABETH, ROVAGHEVICH
e Senior United States District Judgé
Copies to:

AUSA James C. Preston, Jr.

Pro Se Defendant:

Daniel Oriando Abrahams

63227-018

JESUP

FEDERAL CORRECTIONAL INSTITUTION
inmate Mail/Parcels

2600 Highway 301 South

Jesup, GA 31599
